Title: To Thomas Jefferson from Robert Williams, 10 August 1805
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Dear Sir/
                     Washington M T. Augt. 10th. 1805
                  
                  I had the honor to receive your favor of the 6th. Ulto. by the last Mail—
                  A Commission for Mr. Williams as Secretary of this Territory also came on—he has been prevailed on to accept provisionally, and I expect will write on accordingly—I hope however he may be prevailed on to Continue, for I am apprehensive It will be almost impossible to get a character qualified for this office for the salary—
                  The State of our Territory in the political way, you are informed through the Secretary of State—
                  I am happy to know there is a probability of our having a Judge, for I do assure you the Territory suffers very much in its Judicial Character—Judge Bruin is Sildom able to attend the Courts—
                  I am much obliged in having permission to return to N Carolina and Shall leave this as soon as the laid business will admit, which will be, I hope in six or eight weeks. 
                  I am with Sentiments of great resp yrs.
                  
                     Robert Williams 
                     
                  
               